Exhibit 10.6

 

ACCESSION AGREEMENT

 

April 21, 2015

 

KeyBank National Association, as
Administrative Agent

1200 Abernathy Road, Suite 1550

Atlanta, Georgia  30328

Attn:  James K. Komperda

 

Ladies and Gentlemen:

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement dated as of
April 7, 2015, as from time to time in effect (as the same may be varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Credit Agreement”), by and among SUMMIT HOTEL
OP, LP, a Delaware limited partnership (“Borrower”), Summit Hotel Properties,
Inc., the Subsidiary Guarantors party thereto, KeyBank National Association
(“KeyBank”), as Administrative Agent, and each of the lenders initially a
signatory to the Credit Agreement together with their assignees pursuant to
Section 9.07 of the Credit Agreement and any additional lenders pursuant to
Section 2.17 of the Credit Agreement (collectively, the “Existing Lenders” and
each individually an “Existing Lender”), the Borrower hereby requests an
increase in the Term Loan Commitment (as defined in the Credit Agreement) as
further set forth below.

 

1.             In connection with the request for such increase, the Borrower
hereby certifies as follows:

 

(a)           Request for Increase.  The Borrower hereby requests an increase of
the Term Loan Commitment from $125,000,000.00 to $140,000,000.00 pursuant to
Section 2.17 of the Credit Agreement (the “Increase”).

 

(b)           Certifications.  In connection with the Increase, the Borrower
certifies to the Administrative Agent, the Lenders and the New Lender (as
hereinafter defined) that:

 

(i)            The representations and warranties contained in each Loan
Document are true and correct on and as of the Increase Date, before and after
giving effect to (A) such Increase and (B) the application of the proceeds
therefrom, as though made on and as of the Increase Date;

 

(ii)           No Default or Event of Default has occurred and is continuing, or
would result from (A) such Increase or (B) from the application of the proceeds
therefrom;

 

(iii)          (A) the Total Unencumbered Asset Value equals or exceeds
Consolidated Unsecured Indebtedness of the Parent Guarantor (after giving effect
to the Increase), and (B) before and after giving effect to the Increase, the
Parent Guarantor shall be in compliance with the covenants contained in Section
5.04;

 

--------------------------------------------------------------------------------


 

(iv)          the Increase shall not constitute or give rise to a default or
event of default (whether with the giving of notice, passage of time or
otherwise) under any agreement (including, without limitation, the Existing
Credit Agreement) to which the Parent Guarantor or any of its Subsidiaries are
bound or subject;

 

(v)           All other conditions to an advance of the Loan set forth in
Article III of the Credit Agreement are and remain satisfied;

 

(vi)          The latest “Termination Date” (as defined in the Existing Credit
Agreement) (taking into account any extensions thereof) is October 10, 2018, and
therefore the Increase shall not cause a violation of the limit on “Permitted
Recourse Debt” (as defined in the Existing Credit Agreement) as set forth in the
Existing Credit Agreement;

 

(vii)         Borrower has paid all fees required by the Fee Letter in
connection with the Increase; and

 

(viii)        The execution and delivery of this Accession Agreement and the New
Note (as hereinafter defined) by the Person executing the same on behalf of any
Loan Party are within the corporate, limited liability company or partnership
powers of such Loan Party, and have been duly authorized by all necessary
corporate, limited liability company or partnership action.

 

(c)           Commitments.  Borrower hereby acknowledges and agrees that as of
the effective date of the Increase and following satisfaction of all conditions
thereto as provided in Section 2.17 of the Credit Agreement, the amount of each
Lender’s Commitment shall be the amount set forth on Schedule I attached hereto
and the aggregate Term Loan Commitment under the Credit Agreement will include
the Increase.  In connection with the Increase, American Bank, N.A. (the “New
Lender”) shall be issued a Note in the principal face amount of $15,000,000.00
(the “New Note”), and upon acceptance of such note by New Lender, such note will
be a “Note” under the Credit Agreement.

 

(d)           Other Conditions.  Subject to clause (e) below, all other
conditions to the Increase set forth in Section 2.17 of the Credit Agreement
have been satisfied.

 

(e)           Legal Opinion Requirement.  New Lender and Administrative Agent
hereby acknowledge and agree that, notwithstanding anything to the contrary
contained in Section 2.17(d)(iii) of the Credit Agreement, and in reliance upon
Borrower’s certifications set forth herein, Borrower shall not be required in
connection with the Increase to deliver an opinion of counsel relating to the
due authorization, execution and delivery of, or the enforceability of, the New
Note issued to New Lender in connection with the Increase.  Except as set forth
in the foregoing sentence, all terms, covenants and provisions of the Credit
Agreement and the other Loan Documents remain unaltered and in full force and
effect and the parties hereto do hereby expressly ratify and confirm the Credit
Agreement and the other Loan Documents.  Nothing in this Accession Agreement
shall be deemed or construed to constitute, and there has not otherwise
occurred, a novation, cancellation, satisfaction, release, extinguishment, or
substitution of indebtedness evidenced by the Notes or the other obligations of
Borrower and Guarantors under the Loan Documents.  By execution hereof, Borrower
and Guarantors acknowledge that

 

2

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders have made no agreement, and are in no way
obligated, to grant any future extension, waiver, indulgence or consent.

 

2.             New Lender Agreements, Acknowledgements and Representations.  By
its signature below, New Lender, subject to the terms and conditions hereof,
hereby assumes and agrees to perform all obligations with respect to its
respective Commitment as if New Lender were an original Lender under and
signatory to the Credit Agreement having a Term Loan Commitment, as set forth
above, equal to its respective Term Loan Commitment, which obligations shall
include, but shall not be limited to, the obligation of New Lender to make a
Term Loan to the Borrower with respect to its Term Loan Commitment as required
under Section 2.17 of the Credit Agreement, and in any case the obligation to
indemnify the Administrative Agent as provided therein.  Without limiting the
foregoing, the New Lender makes and confirms to the Administrative Agent and the
other Lenders all of the representations, warranties and covenants of a Lender
under Article 8 of the Credit Agreement.  Further, New Lender (a) represents and
warrants that it is legally authorized to enter into this Accession Agreement,
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 4.01 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Accession Agreement, and has
done so independently and without reliance upon the Administrative Agent,
Arrangers or any other Lender Party, (c) agrees that it will, independently and
without reliance upon the Administrative Agent, Arrangers or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (d) represents and warrants that its name set
forth on Schedule 1 hereto is its legal name, (e) confirms that it is an
Eligible Assignee, (f) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto, (g) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender Party, and (h) attaches any U.S.
Internal Revenue Service forms required under Section 2.12 of the Credit
Agreement.  Except as expressly provided in the Credit Agreement, the
Administrative Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide the New Lender with any credit or
other information with respect to the Borrower or any other Loan Party or to
notify the New Lender of any Default or Event of Default.  The New Lender has
not relied on the Administrative Agent or the Arrangers as to any legal or
factual matter in connection herewith or therewith or in connection with the
transactions contemplated hereunder or thereunder.  The New Lender acknowledges
and confirms that its address for notices is as set forth on the signature pages
hereto.

 

3.             Definitions.  Terms defined in the Credit Agreement are used
herein with the meanings so defined.

 

[Signatures Begin on the Following Page]

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, we have hereunto set our hands this 21st day of April, 2015.

 

 

BORROWER:

 

 

 

SUMMIT HOTEL OP, LP,

 

a Delaware limited partnership

 

 

 

By:

SUMMIT HOTEL GP, LLC,

a Delaware limited liability company,

its general partner

 

 

 

 

 

 

By:

SUMMIT HOTEL PROPERTIES, INC.,

a Maryland corporation,

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

 

Name:

Christopher Eng

 

 

 

 

Title:

Secretary

 

[Signatures Continued on Next Page]

 

KeyBank/Summit – Signature Page to Accession Agreement ($140MM)

 

--------------------------------------------------------------------------------


 

 

NEW LENDER:

 

 

 

AMERICAN BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Dan Leonard

 

Name: Dan Leonard

 

Title: Senior Lending Officer

 

 

 

 

 

Domestic Lending Office (all Types of Loans):

 

 

 

American Bank, N.A.

 

3520 Bee Caves Road, Suite 200

 

Austin, Texas 78746

 

Attention: Dan Leonard

 

Telecopy Number: (512) 328-1200

 

Telephone Number: (512) 306-5514

 

Email: dleonard@americanbank.com

 

[Signatures Continued on Next Page]

 

KeyBank/Summit – Signature Page to Accession Agreement ($140MM)

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ James Komperda

 

Name: James Komperda

 

Title: Vice President

 

KeyBank/Summit – Signature Page to Accession Agreement ($140MM)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Commitments and Applicable Lending Offices

 

Name of Initial
Lender

 

Term Loan
Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

KeyBank National Association

 

$

30,000,000.00

 

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: James Komperda

Tel: (770) 510-2160

Fax: (770) 510-2195

Email: James_K_Komperda@keybank.com

 

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: James Komperda

Tel: (770) 510-2160

Fax: (770) 510-2195

Email: James_K_Komperda@keybank.com

 

 

 

 

 

 

 

 

 

Regions Bank

 

$

30,000,000.00

 

1717 McKinney Avenue

Suite 1200

Dallas, Texas 75202

Tel: (469) 608-2787

Fax: (469) 608-2842

Email: Barrett.vawter@regions.com

 

1717 McKinney Avenue

Suite 1200

Dallas, Texas 75202

Tel: (469) 608-2787

Fax: (469) 608-2842

Email: Barrett.vawter@regions.com

 

 

 

 

 

 

 

 

 

Raymond James Bank, N.A.

 

$

30,000,000.00

 

710 Carillon Parkway

St. Petersburg, Florida 33716

Tel: (727) 567-7919

Fax: 1-866-205-1396

Email: James.armstrong@raymondjames.com

 

710 Carillon Parkway

St. Petersburg, Florida 33716

Tel: (727) 567-7919

Fax: 1-866-205-1396

Email: James.armstrong@raymondjames.com

 

 

 

 

 

 

 

 

 

Branch Banking and Trust Company

 

$

25,000,000.00

 

200 West Second Street

16th Floor

Winston Salem, NC 27101

Tel: (336) 733-2741

Fax: (252) 234-0736

Email: ESEARLS@BBANDT.COM

 

200 West Second Street

16th Floor

Winston Salem, NC 27101

Tel: (336) 733-2741

Fax: (252) 234-0736

Email: ESEARLS@BBANDT.COM

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

$

10,000,000.00

 

777 E. Wisconsin Avenue

MK-WI-J3SR

Milwaukee, Wisconsin 53202

Tel: (414) 765-5459

Fax: (414) 765-5547

Email: Scott.dejong@usbank.com

 

777 E. Wisconsin Avenue

MK-WI-J3SR

Milwaukee, Wisconsin 53202

Tel: (414) 765-5459

Fax: (414) 765-5547

Email: Scott.dejong@usbank.com

 

 

 

 

 

 

 

 

 

American Bank, N.A.

 

$

15,000,000.00

 

3520 Bee Caves Road, Suite 200

Austin, Texas 78746

Attention: Dan Leonard

Telecopy Number: (512) 328-1200

Telephone Number: (512) 306-5514

Email: dleonard@americanbank.com

 

3520 Bee Caves Road, Suite 200

Austin, Texas 78746

Attention: Dan Leonard

Telecopy Number: (512) 328-1200

Telephone Number: (512) 306-5514

Email: dleonard@americanbank.com

 

 

--------------------------------------------------------------------------------


 

The undersigned, being the Guarantors under the Credit Agreement, join in the
foregoing to acknowledge and consent to the foregoing, and to acknowledge and
agree that the Note described in the foregoing is a Note under the Credit
Agreement.

 

 

 

PARENT GUARANTOR:

 

 

 

SUMMIT HOTEL PROPERTIES, INC.,

a Maryland corporation,

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

Name:

Christopher Eng

 

 

Title:

Secretary

 

Signatures Continued on Next Page

 

KeyBank/Summit — Signature Page to Accession Agreement ($140MM)

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

Summit Hospitality I, LLC,

 

 

a Delaware limited liability company

Summit Hotel TRS 020, LLC

 

 

Summit Hotel TRS 021, LLC

 

 

 

Summit Hotel TRS 023, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 028, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 029, LLC

 

 

Title:

Secretary

Summit Hotel TRS 036, LLC

 

 

 

Summit Hotel TRS 037, LLC

 

Summit Hospitality 22, LLC,

Summit Hotel TRS 039, LLC

 

a Delaware limited liability company

Summit Hotel TRS 046, LLC

 

 

Summit Hotel TRS 054, LLC

 

 

 

Summit Hotel TRS 055, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 056, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 057, LLC

 

 

Title:

Secretary

Summit Hotel TRS 060, LLC

 

 

Summit Hotel TRS 063, LLC

 

Summit Hospitality 039, LLC,

Summit Hotel TRS 066, LLC

 

a Delaware limited liability company

Summit Hotel TRS 068, LLC

 

 

Summit Hotel TRS 069, LLC

 

 

 

Summit Hotel TRS 075, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 079, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 080, LLC

 

 

Title:

Secretary

Summit Hotel TRS 081, LLC

 

 

Summit Hotel TRS 082, LLC

 

Summit Hospitality 057, LLC,

Summit Hotel TRS 084, LLC

 

a Delaware limited liability company

Summit Hotel TRS 088, LLC

 

 

Summit Hotel TRS 093, LLC

 

 

 

Summit Hotel TRS 094, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 095, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 096, LLC

 

 

Title:

Secretary

Summit Hotel TRS 097, LLC

 

 

Summit Hotel TRS 100, LLC

 

Summit Hospitality 060, LLC,

Summit Hotel TRS 102, LLC

 

a Delaware limited liability company

Summit Hotel TRS 104, LLC

 

 

Summit Hotel TRS 105, LLC

 

 

 

Summit Hotel TRS 108, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 109, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 115, LLC

 

 

Title:

Secretary

Summit Hotel TRS 116, LLC

 

 

Summit Hotel TRS 117, LLC

 

Summit Hospitality 079, LLC,

 

 

a Delaware limited liability company

By:

Summit Hotel TRS, Inc.,

 

 

 

a Delaware corporation, the sole

 

 

 

member of each of the above referenced

 

By:

/s/ Christopher Eng

 

Delaware limited liability companies

 

 

Name:

Christopher Eng

 

 

 

 

Title:

Secretary

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

 

Name:

Christopher Eng

 

 

 

 

Title:

Secretary

 

 

 

KeyBank/Summit — Signature Page to Accession Agreement ($140MM)

 

--------------------------------------------------------------------------------


 

 

 

Summit Hospitality 081, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

Name:

Christopher Eng

 

 

 

Title:

Secretary

 

 

 

 

 

 

Summit Hospitality 082, LLC,

 

Summit Hospitality 093, LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

By:

/s/ Christopher Eng

 

Name:

Christopher Eng

 

 

Name:

Christopher Eng

 

Title:

Secretary

 

 

Title:

Secretary

 

 

 

Summit Hospitality 084, LLC,

 

Summit Hospitality 100, LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

By:

/s/ Christopher Eng

 

Name:

Christopher Eng

 

 

Name:

Christopher Eng

 

Title:

Secretary

 

 

Title:

Secretary

 

 

 

 

Summit Hospitality 115, LLC,

 

Summit Hospitality 116, LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Christopher Eng

 

By:

/s/ Christopher Eng

 

Name:

Christopher Eng

 

 

Name:

Christopher Eng

 

Title:

Secretary

 

 

Title:

Secretary

 

 

 

Summit Hospitality 117, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

Name:

Christopher Eng

 

 

 

Title:

Secretary

 

 

 

KeyBank/Summit — Signature Page to Accession Agreement ($140MM)

 

--------------------------------------------------------------------------------